Citation Nr: 9932738	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  95-13 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The veteran, who had active service from August 1942 to 
September 1945, died in July 1994.  The appellant is the 
veteran's widow.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied 
entitlement to service connection for the cause of the 
veteran's death.  The Board remanded the case to the RO for 
additional development in November 1997; the RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The veteran died on July [redacted], 1994, and the immediate 
cause of death as listed on the death certificate was 
cardiopulmonary arrest due to or as a consequence of 
cardiomyopathy.  No other significant conditions contributing 
to the cause of death are listed.  The death certificate was 
signed by the veteran's private cardiologist.  No autopsy was 
performed.

3.  At the time of the veteran's death he was service-
connected for sciatica (neuritis) evaluated as 20 percent 
disabling, effective March 8, 1946.  This had originally been 
classified as arthritis of the dorsal spine.

4.  Even though there is some medical evidence that the hip 
replacement surgery due to left hip arthritis could possibly 
have contributed to the veteran's death, the medical evidence 
of record establishes that the veteran's service-connected 
disabilities did not cause, or contribute to, or hasten, his 
death.  

5.  Cardiovascular disease is not shown to be related to 
service, and was not shown to be present within 1 year 
following separation from service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted; a disability incurred in or aggravated by 
service did not cause or contribute to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the evidence on file, the Board concludes 
that the appellant's claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, the claim presented 
is not inherently implausible.  The credibility of the 
appellant's evidentiary assertions is presumed for making 
this determination.  In addition, it is concluded that all 
pertinent facts have been developed, as there is no showing 
of additional evidence which is available and could be 
obtained.  Thus the duty to assist in developing pertinent 
facts is completed.  Id.

The death certificate reflects that the veteran died at age 
74, in July 1994, due to cardiopulmonary arrest due to or as 
a consequence of cardiomyopathy.  No other significant 
conditions contributing to the cause of death are listed.  
The death certificate was signed by the veteran's private 
cardiologist.  No autopsy was performed, although the case 
was reported to the Medical Examiner.  At the time of the 
veteran's death, he had been service-connected for sciatica 
(neuritis) under Diagnostic Code 8620 since March 8, 1946; 
the disability had been evaluated as 20 percent disabling 
since that time.

Service and other medical records do not reveal the presence 
of cardiovascular disease during service or within 1 year 
following separation from service.  There is no allegation 
that the veteran had heart disease in service or within 1 
year of separation from service.

It is noted that service connection was initially granted for 
arthritis of the dorsal spine, and a 10 percent rating was 
assigned.  This followed an examination where some lipping in 
the dorsal spine was noted.  There was a history of a spinal 
injury as a result of an airplane accident.  That diagnosis 
was changed, and a higher rating assigned, following an 
examination in 1946.  X-rays of the hips and the lumbar spine 
were normal at that time.  

Review of the medical evidence of record reveals that the 
physician who signed the veteran's death certificate was a 
cardiologist who had been treating the veteran for many 
years.  An office note, dated in January 1994, stated that 
the veteran had a history of arrhythmia, arteriosclerotic 
heart disease, congestive heart failure and cardiomyopathy.  
Other private hospital records indicate that the veteran had 
had a pacemaker implanted approximately 11 to 13 years prior 
to his death because of symptomatic brady-arrhythmias and 
that he had suffered a cardiac arrest a few years after the 
implantation.  The veteran had also undergone a cardiac 
catheterization, in July 1991, which demonstrated single 
coronary artery disease with left ventricular function 
severely diminished as shown by an ejection fraction well 
below 30% and diffuse hypokinesis.  The Board notes that he 
was not service-connected for any of these cardiac 
conditions.

In May 1994, the veteran's cardiologist found the veteran to 
be stable enough for the left hip surgery.  He was noted to 
have a regular cardiac rhythm; his EKG had AV sequential 
pacing; his coronary disease was considered stable; and his 
left ventricular dysfunction was also considered stable.  The 
cardiologist subsequently examined the veteran after his left 
hip surgery.  A consultation note, dated June 20, 1994, 
indicates that the veteran demonstrated a regular cardiac 
rate and rhythm with no murmur.  The diagnostic impression 
was stable ischemic cardiomyopathy post-operatively; history 
of cardiac arrest.  The veteran was later seen in the 
cardiologist's office on July 6, 1994, when he demonstrated a 
regular cardiac rhythm and swelling in the lower extremities, 
the left worse than the right.  In order to rule out 
phlebitis, the cardiologist sent the veteran for ultrasound 
testing which revealed no thrombophlebitis.  The 
cardiologist's office records reveal that he last saw the 
veteran on July [redacted], 1994, when the veteran presented with 
bronchitis, as well as mild swelling in the lower extremities 
that the cardiologist described as improved.  The 
cardiologist noted that the veteran had an irregular cardiac 
rhythm.  The veteran died three days later.

Pursuant to the November 1997 Board remand instructions, the 
RO arranged for the veteran's claim file to be reviewed by a 
VA doctor.  In October 1998, the file was so reviewed.  The 
VA reviewer noted the veteran's long history of cardiac 
difficulties.  After reviewing the claims file, the VA 
physician stated that the cause of the veteran's death was 
his recurrent tachycardia fibrillation that, in turn, was 
caused by the veteran's underlying cardiomyopathy and his 
underlying ischemic heart disease.  The VA doctor did not 
find the left hip surgery to be related to the veteran's 
cause of death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The appellant contends that she is entitled to service 
connection for the cause of her husband's death because the 
left hip replacement surgery was for a service-connected 
disability and because that surgery materially contributed to 
the cardiopulmonary arrest that caused the veteran's death.  
It is argued that service connection was in effect for 
arthritis and that service connection should be granted for 
the cause of death.  The appellant points to the two written 
statements of the veteran's cardiologist as medical evidence 
in support of her claim.  

The first of these cardiologist statements is dated in 
September 1994.  The cardiologist stated that the veteran was 
under his care at the time of his death and that the veteran 
had hip surgery, on June 20, 1994, as a result of his war-
related arthritis.  The cardiologist further stated that, 
subsequent to surgery, the veteran developed arrhythmias and 
experienced sudden cardiac death.  He opined his belief that 
the veteran "died as a result of attempts to surgically 
repair the arthritis condition."

The second of these statements is dated in January 1995.  The 
cardiologist stated that he had treated the veteran for many 
years; that the veteran had been diagnosed with 
arteriosclerotic heart disease and left ventricular 
dysfunction; and that the veteran had a history of 
tachycardia.  In May 1994, the cardiologist cleared the 
veteran for the left hip surgery after evaluating his cardiac 
condition as stable.  The cardiologist also stated that he 
last saw the veteran three days before his death.  He asked 
that the VA "take into consideration the possibility of a 
relationship between the veteran's hip surgery for arthritis 
and the cardiac problems that brought about his death."  
However, the Board does not find this medical opinion 
particularly useful in that it merely indicates it is 
possible that there is an etiologic relationship between the 
hip surgery and the veteran's death.  The Board notes that 
the award of benefits may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 ; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (service 
connection claim not well-grounded where only evidence 
supporting the claim was a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).

The cardiologist and the appellant both believe that the 
veteran was service-connected for some sort of arthritis and 
they are apparently attempting to bootstrap a possible 
connection between the hip arthritis/hip replacement surgery 
and the fatal cardiac arrest into a connection between 
sciatica and lumbar spine arthritis followed by a connection 
between lumbar spine arthritis and left hip arthritis.  
However, review of the claims file reveals that, while the 
appellant was initially service-connected for arthritis, 
osteoarthritis, dorsal spine, with limitation of motion and 
positive x-ray findings, evaluated as 10 percent disabling by 
operation of a rating decision issued on August 13, 1946, and 
effective from May 10, 1946.  That rating decision was 
revised shortly thereafter based on the review of additional 
medical evidence.  A rating decision issued on August 30, 
1946, changed the service-connected disability to sciatica 
(neuritis) which was evaluated as 20 percent disabling under 
Diagnostic Code 8620.  This evaluation was effective as of 
March 8, 1946, based on the receipt of VA outpatient reports 
showing treatment for sciatica since March 8, 1946.  A 
memorandum from the chief of the outpatient department, dated 
August 26, 1946, states that the veteran's diagnosis was 
severe sciatica and that x-rays of the veteran's lumbar spine 
showed minimal rotaryscoliosis with convexity to the right as 
well as vertebral bodies and intervertebral spaces that were 
within normal limits.  The sacroiliac and hip joints were 
also within normal limits according to the report.

The appellant was thusly service-connected for sciatica 
(neuritis) at a 20 percent evaluation from March 1946 until 
his death in 1994.  It is noted that severance of the service 
connection for the arthritis of the dorsal spine was never 
accomplished.  Nevertheless, as explained below, it would not 
change the outcome of this decision even if the arthritis of 
all joints was conceded.  

Over the years he underwent a number of VA examinations in 
connection with his claims for an increased evaluation.  In 
February 1950, a VA examination resulted in a diagnosis of 
residuals of neuritis- left sciatic nerve.  A private medical 
doctor's certificate dated in July 1964 reveals findings of a 
tender fifth lumbar; fibromyositis of the left sacroiliac 
region; and right lumbar paravertebral muscles in spasm very 
prominent upon torsoflexion with a diagnosis of acute 
recurrent lumbosacral sprain.  A VA medical examination, 
conducted in August 1964, yielded a diagnosis of sciatic 
neuritis, not found on this exam.  After reviewing the x-
rays, the examiner stated that there was no evidence of 
osteoarthritis of the lumbar spine and that there was no 
abnormality of the sacroiliac articulation.  The first 
evidence of any back or hip arthritis is found in the report 
of the May 1979 VA examination in which the examiner notes 
that private x-rays brought by the veteran showed 
hypertrophic changes of the shelving portion of the 
acetabulum on the left side as well as disc space changes at 
L-S1.  

Furthermore, chest x-rays taken at a private medical facility 
in September 1992, and September 1993, demonstrated an 
unremarkable bony thorax.  Degenerative changes in the 
thoracic spine were first mentioned in May 1994, and these 
were seen again in the x-ray taken in July 1994.  The Board 
notes that there is no other evidence dated between the x-ray 
in 1946 that resulted in an initial diagnosis of 
osteoarthritis of the dorsal spine (that was shortly 
thereafter discarded in favor of a diagnosis of sciatica), 
and the May 1994 x-ray that demonstrated the development of 
arthritis of the dorsal spine.

Even assuming, arguendo, that the left hip arthritis should 
have been service-connected, for example, under an Allen v. 
Brown, 7 Vet. App. 439 (1995) analysis or by direct service 
connection, the death certificate, which is not refuted by 
any medical evidence of record, reflects that the cause of 
the veteran's death was cardiopulmonary arrest due to 
cardiomyopathy with no reference to the veteran's left hip 
replacement being involved in the veteran's death.  The Board 
again notes that it was the veteran's cardiologist who filled 
out the death certificate and that the cardiologist was well 
aware of the June 1994 left hip surgery, but he did not see 
fit to mention it on the death certificate.  The private 
medical records in evidence, which are also not refuted by 
any medical evidence of record, reflect that the veteran had 
suffered from severe cardiac difficulties for many years 
prior to his death.  In addition, the veteran's cardiologist 
saw the veteran on three occasions after the hip surgery, the 
last time three days prior to the veteran's death, and did 
not report any clinical findings that indicated some cardiac 
symptoms had arisen subsequent to the surgery.  Despite 
noting an irregular cardiac rhythm during that last visit, 
the cardiologist told the veteran to return in one month; it 
would therefore appear that the cardiologist was not 
anticipating any immediate cardiac problem.  The Board thus 
finds that there is no interpretation or construction of this 
evidence which establishes or suggests that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of the 
veteran's death thereby warranting service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110 and 1310; 
38 C.F.R. § 3.312.

Furthermore, the arguments, as expressed by the appellant in 
her written statements and those of her representative, that 
there is a relationship between the hip surgery and the fatal 
heart attack while undoubtedly sincere, do not represent 
competent evidence because there is no indication that either 
has the medical training, expertise, or diagnostic ability to 
competently link the veteran's service-connected neuritis 
with his unfortunate demise.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).

As the evidence demonstrates, the veteran's private treating 
cardiologist has submitted two medical opinions that run 
counter to the death certificate (filled out by the same 
cardiologist) that makes no mention of the left hip 
operation, arthritis or sciatica in regard to the etiologic 
cause of the veteran's demise.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) has held that "the probative value of medical opinion 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches...As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of [BVA as] adjudicators..."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Court has also 
held that while "the BVA is not free to ignore the opinion 
of a treating physician, the BVA is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  In this 
regard, the Board challenges the credibility of the private 
cardiologist's September 1994 letter since both the death 
certificate and the October 1998 VA medical opinion 
contradict his opinion as to the etiology of the veteran's 
death.  

Consequently, for the reasons set forth above, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. 
§ 3.3.12.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

